--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Equity Transfer Agreement
 


 
This Equity Transfer Agreement is entered into as of April 27, 2012 in
__________, between:
 
Transferor (“Party A”): Atlantic Investment (Group) Limited
 
Registered Address in Hong Kong: Unit B, 8/F, Wing Yee Commercial Building, 5
Wing Kut Street, Sheung Wan, Hong Kong
 
Hong Kong Special Administrative Region Business Registration No.: 1372061
 
Legal Representative:
 
Executive Director (Authorized Representative): WANG Junyong    Nationality:
China
 
ID No.: 342623197010056139
 
Transferee (“Party B”): YUAN Qihong        ID No.: 342623197105205336
 
Residence Address: 30 Building 5, Yizhu Garden, Yongmei Villa, Qixia District,
Nanjing
 
WHEREAS:
 
1.           Jiangsu Danbom Mechanical & Electrical Co., Ltd. is a WFOE
incorporated under the laws of People’s Republic of China, whose business
license number is: 321183000045311, and whose registered office is at Jurong
City, Jiangsu Province.
 
2.           As of the execution date (the “Execution Date”) of this Equity
Transfer Agreement (hereinafter “this Agreement” or “Agreement”), Party A, as
the legitimate shareholder of the Target Company, owns 100% of the equity
interest in the Target Company. Party A intends to sell 100% of the equity
interest in the Target Company, and Party B intends to purchase 100% of the
equity interest in the Target Company assigned by Party A.
 
With respect to transaction of the 100% equity interest in the Target Company,
Party A and Party B, through sufficient communication and friendly negotiation
and based on relevant provisions in Contract Law of the People's Republic of
China and Company Law of the Peoples Republic of China, hereby agree as follows:
 
Article 1 Definition
 
Both Party A and Party B come to a consensus, that unless otherwise agreed in
this Agreement, certain expressions shall have the following meanings:
 
 
1

--------------------------------------------------------------------------------

 

    1.1 “Agreement” or “this Agreement” refers to this Equity Transfer Agreement
together with all related Appendix as a whole.
 
1.2 “Target Company” refers to Jiangsu Danbom Mechanical & Electrical Co., Ltd.,
and the Transferor (“Party A”) is the actual owner of the registered capital
injected in the Target Company.
 
1.3 “Transfer Price” refers to the buying price of this Equity Transfer,
including all the shareholder’s rights and interests during the Equity Transfer.
Such shareholder’s rights and interests mean all the current and potential
interests attached to the transferred equity interests, including the interest
in all the goods and chattels, real estates, tangible and intangible assets
owned by the Target Company.
 
1.4 “Conversion” means to convert the Target Company from a foreign invested
company to a wholly domestic company.
 
1.5 “Closing Date” refers to the actual approval date of this Equity Transfer,
namely, the date when both Parties have obtained all the approval documents
including resolutions concluded by shareholder(s) of Party A and Party A’s
parent company, related approval letters and registration certificates issued by
relevant government administrations of approval authorities and registration
authorities, and/or other legal authorities on all the applications of this
Equity Transfer and Conversion of the Target Company.
 
1.6 “Approval Authorities” refers to the Ministry of Commerce or its designated
authorities at lower levels. “Registration Authorities” refers to the State
Administration for Industry and Commerce or its designated authorities at lower
levels.
 
1.7 “Equity Change Registration” means the legitimate registration procedures
for changing the owner of the 100% equity interest in the Target Company from
Party A to Party B after completion of the transaction.
 
1.8 “Delivery Date of Management Right in Target Company” refers to the delivery
date on which the Transferor hands over the management right, decision-making
right, personnel right (including the right to dismiss and replace the chairman
of the board, directors, supervisors, managers, deputy managers, financial
officers and other senior officers), as well as the company seals, accounts and
assets of the Target Company, in accordance with the provisions under this
Agreement, after execution of this Agreement.
 
1.9 “Base Date of Equity Transfer” refers to the date on which both Parties
confirm the equity price in order to complete this transaction.
 

 
2

--------------------------------------------------------------------------------

 

Article 2 Transfer Price and Payment Method
 
2.1 Transfer Price: Party A and Party B both agree to appoint Zhenjiang Li Xin
Assets and Real Estate Appraisal Co., Ltd. as the appraisal institution and
adopt the evaluation price specified in the appraisal report concluded by the
appraisal institution to be the price of this Equity Transfer. The Base Date of
Equity Transfer hereby refers to the date when the equity evaluation price of
Target Company is confirmed. Through evaluation in accordance with the law, the
price of this Equity Transfer should be RMB 44,120,000 (in words: Forty Four
Million One Hundred and Twenty Thousand).
 
2.2 Payment Method: within six months after the Execution Date of this
Agreement, the payment should be made in one lump sum.
 
        Article 3 Representations and Warranties
 
3.1 Each of Party A and Party B or the applicable parties hereby represents and
warrants as follows:
 
3.2 Such Party is not aware of any pending disputes, actions, arbitrations,
administrative proceedings and other legal proceedings which might adversely
affect the consummation of the transactions contemplated by this Agreement by
the Execution Date.
 
 3.3 The documents, financial statements and information relevant to the Equity
Transfer described in the Agreement disclosed by each Party to any parties are
authentic, and no misrepresentation exists.
 
3.4 Party A hereby represents: Party A lawfully owns the equity rights in the
Target Company to be transferred to Party B, and before the Base Date of Equity
Transfer, any debts or obligations that are not disclosed to Party B is fully
born by Party A, and independent to the new company after the Equity Change
Registration. Before the Base Date of Equity Transfer, except for the debts and
obligations incurred from violation of laws by Party A, any lawful debt or
obligations which have been disclosed to Party B should be undertaken by the new
company after the Equity Change Registration.
 
3.5 Party B hereby represents: Party B shall pay the Transfer Price as agreed in
the Agreement, and the capital source for payment of Transfer Price is lawful.
 
Article 4 Delivery of Management Right
 
4.1 Delivery Date of Management Right in Target Company: it should be within
twenty business days after completion of registration in the Registration
Authorities. On the Delivery Date of Management Right, the Parities accomplish
the handover of management right in the Target Company.
 

 
3

--------------------------------------------------------------------------------

 

4.2 Transfer of Rights: upon the confirmation by both Parties, by the Delivery
Date of Management Right, the right of decision making, management, personnel
and other relevant rights possessed by the former shareholder meeting, board of
directors, board of supervisors and general manager of the Target Company should
be suspended. Any resolution, decision, instruction, arrangement and so forth
that have been made without enforcement or has not implemented completely should
not be enforced or continue to be enforced unless being confirmed by the
re-built, elected or designated shareholders meeting, board of directors, board
of supervisors, general manager and other senior officers after the Transferee
has joined.
 
4.3 Transfer or Replacement of Company Seals: the Parties will transfer the
accounts, files and so forth of the Target Company on the Delivery Date of
Management Right. The Parties will jointly dispose of the original company seals
or hand over to the Registration Authorities, and meanwhile, the Transferee
shall arrange for inscription of new seals and replace the Bank Special Chop and
Tax Special Chop. Party A should not retain or use any of the seals of the
Target Company or blank contracts, or carry out any business activities in the
name of the Target Company.
 
4.4 Transfer of Business License and Government Permits: on the Delivery Date of
Management Right in the Target Company, the Parties will verify and hand over
the business license, tax registration certificate, entity code certificate and
any other licenses or permits (if applicable).
 
Article 5 Confidentiality
 
Except for the disclosure required by laws and regulations or the peremptory
commands executed by the government, authorities or the court, neither Party
will disclose any material or information provided by the counterparty and the
Target Company in relevant to the Equity Transfer hereof to any third party.
Neither Party will make announcements regarding this Agreement, or the Equity
Transfer hereof in the Agreement, or any other relevant issues without the
written consent of the counterparty.
 
Article 6 Tax Undertaking
 
Party A is responsible for the taxes incurred in connection with the execution
and enforcement of this Agreement by any Parties of this Agreement according to
the laws and regulations in the People’s Republic of China. Party B is
responsible for the fees arising from any testimony, audit or change of
registration relevant to this Equity Transfer.
 
Article 7 Liabilities for Breach of Agreement
 
Any violation of this Agreement, failure to perform the obligations in this
Agreement, any false, materially omissive and misleading undertakings and
warranties, or any violation of undertakings and warranties made by one Party
will constitute a breach of this Agreement. With regard to any
 

 
4

--------------------------------------------------------------------------------

 

non-compliance made by one Party to this Agreement, the counterparty is entitled
to inform the defaulting party in written notice, requesting for immediate
termination of the non-compliance activities and bearing the liabilities for
breach of Agreement upon the total loss thus incurred.
 
If the registration and delivery of the Equity Transfer are overdue due to
unilateral violation of this Agreement by Party A, Party A shall pay the
liquidated damages to Party B in the amount of 0.05% of the total Transfer Price
for every expired day, and also compensate Party B the losses accordingly.
 
If the registration and delivery of the Equity Transfer are overdue due to
unilateral violation of this Agreement by Party B, Party B shall pay the
liquidated damages to Party A in the amount of 0.05% of the total Transfer Price
for every expired day, and also compensate Party A the losses accordingly.
 
Article 8 Application of Law and Dispute Settlement
 
8.1 All the execution, effectiveness, performance, explanation, modification and
termination of this Agreement shall be governed by the laws of the People’s
Republic of China.
 
8.2 The parties shall use their best efforts to settle all disputes arising from
or in connection with this Agreement through friendly consultations. In the
event that no settlement is reached through consultations, such dispute shall be
submitted to the China International Economic and Trade Arbitration Commission
Shanghai Sub-commission according to its rules then in effect. The arbitral
award shall be final and binding upon the Parties.
 
8.3 During the course of arbitration, in addition to the subject matter of
dispute, the Parties shall continue to perform the other rights and obligations
under the Agreement.
 
        Article 9 Force Majeure
 
Should any of the Parties be prevented from performing part or all of its
obligations under this Agreement by force majeure events, such as earthquake,
typhoon, war and etc., the prevented Party shall notify the other Party without
delay, and within 60 days thereafter provide effective evidence concerning the
existence and the duration of such events. Under these circumstances, the
prevented Party is accordingly exempted from liabilities for breach of
Agreement.
 
         Article 10 Modification and/or Termination of Agreement
 
The Parties may modify and/or terminate this Agreement by mutual consent in the
form of Modification and/or Termination Agreement signed by both Parties. This
Agreement may not be modified and/or terminated by one Party without mutual
consent.
 

 
5

--------------------------------------------------------------------------------

 

        Article 11 Establishment and Effectiveness of Agreement
 
This Agreement is established once signed and sealed by the Parties and takes
effect upon approval by relevant Approval Authorities in compliance with laws.
The Parties shall handle the Equity Change Registration in relevant Registration
Authorities within 30 days after the Equity Transfer Agreement becomes
effective.
 
       Article 12 Miscellaneous
 
12.1 This Agreement constitutes the entire agreement between the Parties with
respect to the Equity Transfer matter hereof, and supersedes all previous oral
or written, expressed or implied negotiation, consultation and agreements,
including but not limited to Appendix I—Framework Agreement of Equity Transfer.
 
12.2 For the matters that are not included in this Agreement, the Parties may
sign supplementary agreements. Such supplementary agreements are integral parts
of the Agreement and shall have the same legal effect as this Agreement.
 
12.3 This Agreement shall be executed in four originals. Each Party will hold
one original, and the other two are submitted to the Approval Authorities and
Registration Authorities. Each of the four originals will be deemed as the same
instrument and take same effect.
 
12.4 Neither Party may assign any of its respective rights or obligations under
this Agreement to any third party without the consent of the other Parties.
 
[The remainder of this page is intentionally left blank.]
 

 
6

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 
(Signature Page)
 


 


 
Transferor:
 


 
Party A (Official Seal of the Company):


 
Authorized Representative (Signature):
 
signature of WANG Junyong
 
seal of Atlantic Investment (Group) Limited
 


 
Transferee:
 
 
Party B:


 
Authorized Representative (Signature):
 
signature of YUAN Qihong
 
April 27, 2012
 


 


 


 

 
7

--------------------------------------------------------------------------------

 
